DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 12/13/2021 and the Response and Amendment filed 12/10/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 2, 39, and 51 have been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejections of claims 1-3, 9, 11, and 12 over Oglesby have been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 7, 8, 20, and 21 over Oglesby and Karaköse have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 10, 13-16, and 22-27 over Oglesby have been withdrawn; and (5) the 35 U.S.C. 103 rejections of claims 28-36 over Oglesby and Marković have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 7-16, 20-40, 44-54, and 58-64
Withdrawn claims: 				None
Previously cancelled claims: 		4-6, 17-19, 41-43, and 55-57
Newly cancelled claims:			1-3, 7-16, and 20-36
Amended claims: 				37, 39, and 51
New claims: 					None
Claims currently under consideration:	37-40, 44-54, and 58-64
Currently rejected claims:			37-40, 44-54, and 58-64
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 12/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37 and 51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 51 raise issues of indefiniteness in their use of the term “improves” with respect to taste.  This limitation is defined in [0681] in the specification as:
“In the context of taste tasting, the terms "improve", "improved" and "improvement" are used interchangeably with reference to a perceived advantageous change in a composition or consumable product upon introduction of an MRP composition of the present application from the original taste profile of the composition or consumable product without the added MRP composition in any aspect, such as less bitterness, better sweetness, better sour taste, better aroma, better mouth feel, better flavor, less aftertaste, etc. Depending on the nature of the reactants, ingredients added, and dosages used in the reaction 
This definition is not sufficient to clearly define the scope of the claims because the standard is subjective.  See MPEP 2173.05(b)(IV).  The improved taste (i.e., making the composition more palatable to an individual) would completely depend upon the preference of the individual (e.g., a flavor may be perceived as “better” or more palatable to one individual but not to another).

Claim Rejections - 35 USC § 103
Claims 37-40, 46-54, and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 37, Oglesby teaches a composition (corresponding to sweetener composition) (Abstract) comprising a starting mixture comprising volatile (corresponding to essential oil or aromatic chemical) NSG substances α-terpineol and benzaldehyde ([0094]) and an amine donor (corresponding to protein [0152], amine, amino acid, and mixtures thereof [0098]), wherein the composition improves a taste of the composition ([0058]).  Oglesby discloses that the composition is made by mixing ingredients and Stevia-derived. 
However, Marković teaches that α-terpineol (page 284, paragraph 3) and benzaldehyde (page 289, Table II) are constituents of Stevia (page 285, paragraph 5; page 287, paragraph 4).
It would have been obvious for a person of ordinary skill to have obtained the volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia.  It is also noted that substances extracted from Stevia do not differ in chemical composition or functionality from the same substances extracted from another source or man-made.  Therefore, although the prior art teaches that the disclosed NSGs are extracted from Stevia, this feature does not contribute to the patentability of the claimed invention. 
Regarding claim 38, Oglesby teaches the invention as disclosed above in claim 37, including the starting mixture further comprises a sugar (corresponding to glucose, sucrose, and fructose) ([0081]).
Regarding claim 39, Oglesby teaches the invention as disclosed above in claim 37, including the Stevia
Regarding claim 40, Oglesby teaches the invention as disclosed above in claim 37, including the Stevia extract is benzaldehyde ([0094]).
Regarding claim 46, Oglesby teaches an orally consumable product comprising the Stevia extract composition of claim 37 (corresponding to sweetener composition, beverages [0130], food and food preparations [0131]).
Regarding claim 47, Oglesby teaches the invention as disclosed above in claim 46, including the amount of Stevia extract composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 48, Oglesby teaches the invention as disclosed above in claim 46, including the orally consumable product is a beverage ([0130]).
Regarding claim 49, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 37 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).
Regarding claim 50, Oglesby teaches the invention as disclosed above in claim 49, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 51, Oglesby teaches a composition (corresponding to sweetener composition) (Abstract) comprising a starting mixture comprising the glycosylated (corresponding to complexed [0093] or chemically modified [0094]) volatile (corresponding to essential oil or aromatic chemical) NSG substances α-terpineol and benzaldehyde ([0094]) and an amine donor (corresponding to protein [0152], amine, amino acid, and mixtures thereof [0098]), wherein the composition improves a taste of the composition ([0058]).  Oglesby discloses that the composition is made by mixing ingredients and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture comprises a Maillard reaction product (MRP).  It does not teach the volatile NSG substances are Stevia-derived. 
However, Marković teaches that α-terpineol (page 284, paragraph 3) and benzaldehyde (page 289, Table II) are constituents of Stevia (page 285, paragraph 5; page 287, paragraph 4).
It would have been obvious for a person of ordinary skill to have obtained the volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed Stevia.  It is also noted that substances extracted from Stevia do not differ in chemical composition or functionality from the same substances extracted from another source or man-made.  Therefore, although the prior art teaches that the disclosed NSGs are extracted from Stevia, this feature does not contribute to the patentability of the claimed invention. 
Regarding claim 52, Oglesby teaches the invention as disclosed above in claim 51, including the starting mixture further comprises a sugar (corresponding to glucose, sucrose, and fructose) ([0081]).
Regarding claim 53, Oglesby teaches the invention as disclosed above in claim 51, including the Stevia extract is α-terpineol and benzaldehyde ([0094]).
Regarding claim 54, Oglesby teaches the invention as disclosed above in claim 51, including the Stevia extract is benzaldehyde ([0094]).
Regarding claim 60, Oglesby teaches an orally consumable product comprising the Stevia extract composition of claim 51 (corresponding to sweetener composition, beverages [0130], food and food preparations [0131]).
Regarding claim 61, Oglesby teaches the invention as disclosed above in claim 60, including the amount of Stevia extract composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 62, Oglesby teaches the invention as disclosed above in claim 60, including the orally consumable product is a beverage ([0130]).
Regarding claim 63, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 51 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).
Regarding claim 64, Oglesby teaches the invention as disclosed above in claim 63, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 44, 45, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice) as applied to claims 37 and 51 above, and further in view of Karaköse (Karaköse, H., “Phytochemical Characterization of Stevia rebaudiana”, 2012, Jacobs University).
Regarding claim 44, Oglesby teaches the invention as disclosed above in claim 37, including the extract comprises non-volatile NSG substances (corresponding to flavonoid 
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 45, Oglesby teaches the invention as disclosed above in claim 37, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, and naringen ([0113]).  It does not teach the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Stevia ([0032]), but does not disclose a source of the substances, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a suitable source of these compounds.
Regarding claim 58, Oglesby teaches the invention as disclosed above in claim 51, including the extract comprises non-volatile NSG substances (corresponding to flavonoid additives) such as polyphenols, rutins, and naringen ([0113]).  Since the extract comprises 1-95% of volatile NSG and a high-potency sweetener in an amount of 0.0001-0.5 wt.% (corresponding to an amount of 1-5,000 ppm) ([0090]), the content of non-volatile NSG substance is an amount of 4.5-98.999 wt.%, which falls within the claimed content range.  It does not teach the substances are selected from the group consisting of quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 59, Oglesby teaches the invention as disclosed above in claim 51, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Oglesby discloses the inclusion of polyphenols such as rutin and naringen and extracts already derived from Stevia ([0032]), but does not disclose a source of the substances, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a suitable source of these compounds.

Double Patenting
Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 19, and 28 of co-pending Application No. 16/402,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1 and 10 require features of instant claims 37, 39, 40, and 44; co-pending claims 2 and 11 require features of instant claims 38; co-pending claim 19 require features of instant claim 49; and co-pending claims 28 requires features of instant claims 46 and 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11, and 16 of co-pending Application No. 16/402,360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 2 require features of instant claims 37, 39, 40, and 44; co-pending claims 11 require features of instant claims 49; and co-pending claim 16 requires features of instant claims 46 and 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 34, and 41 of co-pending Application No. 17/301,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 27, 34, and 41 require features of instant claims 37, 39, 40, 44, 46, 48, and 49.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 17/455,327 (reference application).: co-pending claims 1 and 11 require features of instant claims 37, 39, 40, 44, 46, 48, and 49.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, 49, 51, 53, 54, 58, 60, 62, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 17/455,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1, 10, and 19 require features of instant claims 37, 39, 40, 44, 46, 48, 49, 51, 53, 54, 58, 60, 62, and 63.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of co-pending Application No. 17/454,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1, 6, 11, and 16 require features of instant claims 37, 39, 40, 44, 46, 48, and 49.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Objections to Claims: Applicant canceled claim 2 and amended claims 39 and 51 which fully addresses the objections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 9, 11, and 12 over Oglesby: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 1-3, 9, 11, and 12 (Applicant’s Remarks, page 10, paragraph 6).
Applicant’s cancellation of the claims renders their rejections moot.

Claim Rejections – 35 U.S.C. §103 of claims 7, 8, 20, and 21 over Oglesby and Karaköse; claims 10, 13,-16, and 22-27 over Oglesby; claims 28-36 over Oglesby and Marković; claims 37-40, 46-54, and 60-64 over Oglesby and Marković as evidenced by Seasoned Advice; claims 44, 45, 58, and 59 over Oglesby, Marković, and Karaköse as evidenced by Seasoned Advice: Applicant’s arguments have been fully considered and are considered (1) moot or (2) unpersuasive.
Applicant amended claim 37 to direct it to forming a composition comprising a Maillard reaction product formed from a reaction mixture comprising: (A) Stevia extract; and (B) an amine donor, wherein (A) and (B) undergo Maillard reaction; the product improves a taste of the composition; and the Stevia extract is a member of the recited list.  Applicant amended claim 51 to direct it to forming a composition comprising a Maillard reaction product formed from a reaction mixture comprising: (A) glycosylated Stevia extract; and (B) an amine donor, wherein (A) and (B) undergo Maillard reaction; the product improves a taste of the composition; and the glycosylated Stevia extract is a member of Stevia extract/ glycosylated Stevia extract and an amine donor and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claims 37 and 51.  Applicant argued that the Office essentially construes the scope of Oglesby’s disclosed emulsions as rendering obvious an emulsion formed by selectively heating a high-intensity sweetener (as recited in the claims) in combination with an additive such as a disclosed amine donor component.  Applicant argued that Oglesby does not (a) describe the specific conditions for forming an emulsion by heat; (b) confirm that emulsions can be routinely formed by such a methodology; (c) describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter; (d) provide any assurance that the formed emulsion would form a Maillard reaction product or improve a taste of a composition to which the heat-derived emulsion is added.  Applicant stated that the obviousness rejection does not meet the requirements for obviousness under inherency as the Office does not provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  Applicant added that the Seasoned 
However, in response to Applicant’s assertion that Oglesby does not describe specific conditions for forming an emulsion by heat or confirm that emulsions can be formed by such methodology, the phrase “or other known techniques for forming emulsions” that follows the statement that the emulsion is formed by heating at least suggests that heating to form an emulsion is a method known in the art.  Therefore, it is within the ambit of a skilled practitioner to form an emulsion using this method, even without specific information being disclosed in Oglesby.  In response to Applicant’s assertion that Oglesby does not describe any examples in which an emulsion was formed by heating a high intensity sweetener, an amine donor, a lipid type material, and a colloidal material to form an emulsion in accordance with the claimed subject matter, Oglesby broadly teaches that these components are used to form its disclosed emulsion.  Although, it does not provide a specific embodiment or example using this combination of ingredients, it does not discredit, criticize, or otherwise discourage these ingredients from being used which would suggest that this combination of ingredients is suitable for making the 

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 17, paragraphs 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791